UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4050
JONATHAN BRENT SEMMEL,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
              Deborah K. Chasanow, District Judge.
                            (CR-02-243)

                      Submitted: June 10, 2003

                      Decided: June 19, 2003

  Before WILKINSON, WILLIAMS, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Gary A. Ticknor, Elkridge, Maryland, for Appellant. Stuart A. Ber-
man, Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. SEMMEL
                              OPINION

PER CURIAM:

   Jonathan Brent Semmel appeals his sentence for a violation of 18
U.S.C. § 2113(a) (2000). Semmel’s attorney has filed a brief in accor-
dance with Anders v. California, 386 U.S. 738 (1967). Although
counsel states that there are no meritorious issues for appeal, he chal-
lenges the extent of the district court’s downward departure and raises
the issue of ineffective assistance of counsel. The Government elected
not to file a formal brief. Although informed of his right to file a sup-
plemental brief, Semmel has not done so. He did, however, file a
motion seeking the appointment of new counsel. In accordance with
Anders, we have considered the brief and examined the entire record
for meritorious issues.

   Semmel first argues that the district court erred by not downwardly
departing from his sentence based on "diminished criminal capacity."
The district court reduced Semmel’s offense level from 32 to 29, rea-
soning that his career offender status overrepresented his criminal his-
tory, but refused to depart further based on diminished capacity
caused by voluntary drug and alcohol use because the guidelines pro-
hibit such departure. See U.S. Sentencing Guidelines Manual
§ 5K2.13 (2001). Because the court correctly understood the limits of
its authority to depart in this case, we lack jurisdiction to review its
decision not to depart under § 5K2.13. See United States v. Carr, 303
F.3d 539, 545 (4th Cir. 2002); United States v. Bayerle, 898 F.2d 28,
31 (4th Cir. 1990).

   Semmel’s ineffective assistance claim also fails. Claims of ineffec-
tive assistance of counsel are not cognizable on direct appeal unless
counsel’s ineffectiveness plainly appears on the face of the record.
See United States v. King, 119 F.3d 290, 295 (4th Cir. 1997). To
allow for development of the record, ineffective assistance of counsel
claims generally should be pursued in a 28 U.S.C. § 2255 (2000) pro-
ceeding. See United States v. Hoyle, 33 F.3d 415, 418 (4th Cir. 1994).
Although Semmel argues that trial counsel submitted an insufficient
amount of documentation regarding his mental health, even if this
were true, such evidence could not have supported a departure on the
                       UNITED STATES v. SEMMEL                         3
ground it was sought. Hence, ineffective assistance is not plain on the
face of the record.

   In accordance with Anders, we have reviewed the entire record in
this case and have found no meritorious issues for appeal. We there-
fore affirm the district court’s judgment and deny Semmel’s motion
for appointment of new counsel. This court requires that counsel
inform his client, in writing, of his right to petition the Supreme Court
of the United States for further review. If the client requests that a
petition be filed, but counsel believes that such a petition would be
frivolous, then counsel may move in this court for leave to withdraw
from representation. Counsel’s motion must state that a copy thereof
was served on the client.

   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED